                Case 20-11570-LSS             Doc 258       Filed 08/03/20       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

PYXUS INTERNATIONAL INC., et al.,1
                                                                 Case No. 20-11570 (LSS)

         Debtors.                                                (Jointly Administered)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the

admission pro hac vice of Margaret R. Westbrook, Esq. of the law firm of K&L Gates LLP, 4350

Lassiter at North Hills Avenue, Suite 300, Raleigh, NC 27609, to represent Solana Holdings

(“Solana Holdings”) in this action.


Dated: August 3, 2020                                       K&L GATES LLP
                                                            /s/ Steven L. Caponi
                                                            Steven L. Caponi (No. 3484)
                                                            Matthew B. Goeller (No. 6283)
                                                            600 N. King St., Suite 901
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 416-7080
                                                            Email: steven.caponi@klgates.com
                                                                    matthew.goeller@klgates.com


                                    ORDER GRANTING MOTION
         IT IS HEREBY ORDERED Margaret R. Westbrook’s motion for admission pro hac vice

is granted.




1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
              Case 20-11570-LSS         Doc 258      Filed 08/03/20     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of North Carolina
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 7/23/09. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: August 3, 2020                                /s/ Margaret R. Westbrook
                                                     Margaret R. Westbrook, Esq.
                                                     K&L Gates LLP
                                                     4350 Lassiter at North Hills Ave, Suite 300
                                                     Raleigh, NC 27609
                                                     Email: margaret.westbrook@klgates.com
